Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 10/5/2020, with respect to claims 1, 12, and 18 have been fully considered and are persuasive.  The rejection of claims 1 and 12 have been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 10/5/2020. 
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the thermally highly conductive coating directly covers at least a part of a first surface of the component, wherein the thermally highly conductive coating further directly covers at least a part of a side surface of the component; wherein the thermally highly conductive coating forms a conformal and curved deposition layer: wherein the conformal and curved deposition layer has an indentation over the recess”, in conjunction with the remaining elements. 
Dependent claims 2-11 are allowably by virtue of their dependency from claim 1. 
In regards to Claim 12, no prior art fairly suggests or discloses “directly covering by laminating and/or deposition of thermally conductive material at least a part of a first surface and a side surface of the component with the thermally highly conductive coatings wherein a first part of the surface of the base structure is covered with the thermally highly conductive coating applied by laminating, and a second part 
Dependent claims 13-17 and 20 are allowably by virtue of their dependency from claim 1. 
Claim 18 has already been indicated to be allowably in the office action sent on 6/23/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myers (U.S Publication 2011/0085316 A1) – Discloses a component carrier having components placed on said carrier, wherein a conductive coating conforms to the component and carrier, but fails to disclose conforming directly on the side surface and further including an indentation over a recess.
Kapusta (U.S publication 2010/0108370 A1) – Discloses a plurality of components disposed on a substrate, wherein a dielectrical coating conforms each of the plurality of components, but fails to disclose the substrate having a recess and wherein a component is placed in the recess, such that the coating has an indentation over the recess.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835